DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 14/013, 897, was filed on August 29, 2013 and does not claim foreign priority or domestic benefit to any other application. 
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Application
This Final Office Action is responsive to the Amendment filed on 08/03/2021.  
Claims 1-3 and 6-11 are pending, of which claim 1 is the only independent claim.  
In the Applicant’s Amendment dated 08/03/2021, independent claim 1 has been amended.  Claims 4, 5, and 12-14 were previously cancelled.
All pending claims have been examined on the merits.  

Claim Interpretation
The first dictionary definition of “top-up”, as recited in the Dictionary.com reference (cited in a previous PTO-892 form) is: “to raise the level of (a liquid, powder, etc) in (a container), usually bringing it to the brim of the container.” 
However, the third dictionary definition of “top-up”, as recited in the Dictionary.com reference is: “to add money to (a loan, bank account, etc) in order to keep it at a constant or acceptable level.” 
The Examiner is applying the special definition presented by the Applicant in the specification at page 13, line 30 to page 14 line 2: “The remote application 18 then subtracts the total amount of reusable cash from the total amount of cash needed (step 80). The result is the amount of additional cash needed at the ATM 12 (also called the top-up amount needed).” 
Both the Applicant’s definition and the two dictionary definitions do not mandate that “top up” brings the level of the cash to the brim of the container. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Page 3, lines 17 to 23 discloses the following (emphasis added):
The method may comprise the further step of: deducting an amount greater than the indication of undispensed media remaining in the media terminal from the calculated amount of media required to compensate for media that may be dispensed prior to a media replenishment operation being fulfilled. The amount may be a fixed amount, a percentage of the undispensed media, an amount based on the average number of (and/or amount deducted in) dispense transactions, or any other convenient amount.

Page 13, line 23 through page 4, line 2 discloses the following (emphasis added):
The next step is for the remote management application 18 to use the cash optimization software 19 to predict how much cash is needed at the ATM 25 12 (step 78) (that is, the total amount of cash needed). The total amount of cash needed may comprise a total for each currency cassette in the ATM 12 and/or a total for each denomination provided. It will be apparent to the skilled person that step 78 could be performed prior to establishing how many usable banknotes remain in ATM 12. The remote application 18 then subtracts the total amount of reusable cash from the total amount of cash needed (step 80). The result is the amount of additional cash needed at the ATM 12 (also called the top-up amount needed).

However, the Examiner was unable to locate written description in the specification for the features newly added to claim 1:
wherein increasing the top-up media amount further includes increasing the top-up media amount by a percentage of an undispensed media amount associated with the undispensed media items, wherein the percentage is based on predicted media dispenses during the period of time[.]

All dependent claims are also rejected, by virtue of dependence on the rejected independent claim 1. 
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The features newly added to claim 1 recite:
wherein increasing the top-up media amount further includes increasing the top-up media amount by a percentage of an undispensed media amount associated with the undispensed media items, wherein the percentage is based on predicted media dispenses during the period of time[.]

However it is not clear how “a percentage of an undispensed media” can be “based on” predicted [amount of] media dispense[d] during [a] period of time”.
Moreover, claim 1 recites:
sending a replenishment indication for delivering the additional media items in the top-up media amount based on the delivery schedule.

However, the claim does not recite to whom or to what the replenishment indication is sent.
All dependent claims are also rejected, by virtue of dependence on the rejected independent claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. §103 as being unpatentable over US 2010/0082355 to Folk et al. (“Folk”, Filed Sep. 30, 2008. Published Apr. 1, 2010), in view of US 2016/0093132 A1 to Asada (“Asada”, Eff. Filed Apr. 25, 2013, Published Mar. 31, 2016). 
In regards to claim 1, Folk discloses: 
(Currently Amended) A method of managing media replenishment for a media terminal, the method comprising:

providing executable instructions to a hardware processor of a remote server from a non-transitory computer-readable storage medium causing the hardware processor to perform operations comprising:

calculating an amount of media required for the media terminal by processing a cash management algorithm that utilizes historical media usage for the media terminal event data for the media terminal, 

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

and cost data for the media terminal to provide the amount of media required for the terminal including media cassette amounts needed for each media denomination in each media cassette of the media terminal 

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

and the cash management algorithm provides a delivery schedule for expected replenishment of the media terminal with the amount of media required, 

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

calculating … wherein the remote server is remote from the media terminal over a network;

(See Folk, Fig. 1, and para. [0027]: “Cash handling devices 102, 104, and 106 may communicate with one another or with a financial institution such as bank 130 via communication network 120 in various manners. For example, communications between cash handling devices 102, 104, 106 and bank 130 may use protocols and networks such as TCP/IP, Ethernet, FTP, HTTP, BLUETOOTH, Wi-Fi, ultra wide band (UWB), low power radio frequency (LPRF), radio frequency identification (RFID), infrared communication, IrDA, third-generation (3G) cellular data communications, Global System for Mobile communications (GSM), or other wireless communication networks or the like. Communications network 120 may be directly connected to a financial institution such as bank 130. In another embodiment, communications network 120 may be connected to a second network or series of networks 140 such as the STAR network before being connected to bank 130. According to one or more arrangements, bank 130 may utilize an infrastructure which includes a server 150 having components such as a memory, a processor, a display, and a communication interface.”)

receiving from the media terminal that is an Automated Teller Machine (ATM) an indication of media items present and deposited within the that media terminal that have a condition fulfilling a condition criterion; 

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

The Examiner interprets that the claimed “condition criterion” corresponds to “non-counterfeit”, as disclosed in Folk:

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

adjusting the amount of media required based on the indication of media items that fulfill the condition criterion, 

Folk states in para. [0031] that the “Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit.”  However, if the counterfeit money is not refused, then it is accepted, and must be amount of media required must be adjusted accordingly.

instructing a media dispenser integrated into and part of the ATM to 1) add the media items that fulfill the condition for the condition criterion with undispensed media items, 2) produce a total amount of reusable media items within the media terminal, 

(Folk states in [0028]: “FIG. 2 illustrates a simplified diagram of a cash recycler that may be used in accordance with the operating environment of FIG. 1. Cash recycler 200 may include processor 201, memory 203, communication interface 205, scanning unit 207, display 213 and various cartridges 215 and stackers 217 or rolled stored modules (RSMs). Processor 201 may be generally configured to execute computer-readable instructions stored in memory 203 such that, for example, cash recycler 200 may send and receive information to and from a bank (e.g., bank 130 of FIG. 1) using communication interface 205 and via a network (e.g., networks 120 and/or 140 of FIG. 1). Memory 203 may be configured to store a variety of information including the aforementioned computer-readable instructions, funds balance data, reconciliation data, user account information and the like. Additionally, memory 203 may include non-volatile and/or volatile memory. One or more databases may be stored in the memories 108, 112, and 116.”)

(Folk states in [0029]: “Cash recycler 200 may further provide display 213 to present data and/or messages to a user. For example, display 213 may be configured to display a recycler balance, a transaction interface, a current deposit count, security options, transportation options and the like.”)

predicting a top-up media amount for the ATM as the total amount of reusable media subtracted from on the amount of media required, and determining when replenishment of additional media items should be delivered to the media terminal by modifying the delivery schedule, 

(Folk states in para. [0023]: “FIG. 13 is a flowchart illustrating a method for processing a change order request according to one or more aspects described herein.”)

(Folk states in para. [0045]: “Optionally, the currency handling device may receive an acknowledgment of the change order request (e.g., prior to step 530) indicating receipt and providing details such as a time of delivery, an amount being delivered, a carrier service identifier and the like.”)

(Folk states in para. [0057]: “Finally, in step 820, a bank computer 625 may schedule delivery of the funds requested in an automatically generated change order. In one or more configurations, bank computer 625 may automatically schedule delivery of the requested funds according to electronic scheduling information such as the availability of bank employees, the availability of a transport carrier service, and the like.”)

wherein modifying further includes modifying the delivery schedule based in part on remaining media at other ATMs and any other devices in a same geographic area at the ATM where replenishment is needed; and 

(Folk states in para. [0041]: “In at least this way, the cash recycler 200 may use aggregated and compiled historical usage data in determining whether there is a predicted shortage of bills and/or coins of one or more particular denominations. In one or more additional configurations, the multiple cash recyclers may be located in different physical locations and/or geographic regions, such that local and/or regional trends may be taken into account when making predictions. It may be desirable to account for local and/or regional trends in this way because, for example, the rate at which cash is typically withdrawn from one or more cash recyclers may be different in different locations.”)

increasing the top-up media amount by adjusting for any dispensed media occurring at the ATM during a period of time from when the predicting completed and when the top-up media is to be delivered to the ATM;

(Folk states in para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data.”)

The Examiner interprets that this claimed step of “adjusting for any dispensed media” is inherent in Folk’s disclosure of “predicting” a future shortage.

sending a replenishment indication for delivering the additional media items in the top-up media amount based on the delivery schedule.

(Folk states in para. [0003]: “According to some aspects, a process of automatically generating a change order may be performed. A cash handling device may determine an amount of currency available at the device. The cash handling device then may determine whether there is a shortage of currency of one or more denominations. If there is a shortage of currency, the cash handling device may automatically generate a change order to request additional currency from a financial institution.”)

However, while Folk discloses keeping track of the claimed “usable amount … media items within the media dispenser”, under a conservative interpretation of Folk it does not expressly disclose keeping track of the following claimed quantities of fit and unfit notes, by denomination, in the ATM.
In contrast to Folk, Asada expressly discloses these features in paragraphs [0037], [0044], and [0082] (emphasis added):
and 3) determine a total usable amount for the media items within the media dispenser a total usable amount for the media items within the media dispenser …

(See Asada, para. [0037]: “The recognizing and counting unit 55 according to the embodiment recognizes banknotes by, for example, the denomination, the fitness, the face note or back note, the version, the direction, and the authentication of banknotes. The stackers 60a to 60d of the embodiment have openings at their front side. Accordingly, the operator may freely take out the paper sheets from the stackers 60a to 60d.”)

and a total unusable amount comprising media items that are unfit for recirculation; 

(See Asada, para. [0044]: “The confirmation signal form the operation/display unit 59 is accepted on the condition that the last paper sheet is recognized by the recognizing and counting unit 55. The count data includes, for example, the total amount of the paper sheets, the number of paper sheets in each denomination, the number of fit notes, and the number of unfit notes.”)

sending a request to the media terminal for the total usable amount; 

(See Asada, para. [0044]: “The confirmation signal form the operation/display unit 59 is accepted on the condition that the last paper sheet is recognized by the recognizing and counting unit 55. The count data includes, for example, the total amount of the paper sheets, the number of paper sheets in each denomination, the number of fit notes, and the number of unfit notes.”)

receiving the total unusable amount of media comprising an unusable total per denomination of the media from the media terminal; and 

(See Asada, para. [0044]: “The confirmation signal form the operation/display unit 59 is accepted on the condition that the last paper sheet is recognized by the recognizing and counting unit 55. The count data includes, for example, the total amount of the paper sheets, the number of paper sheets in each denomination, the number of fit notes, and the number of unfit notes.”)

receiving a total deposited amount of media comprising a deposited total per denomination of the media from the media terminal; 

(See Asada, para. [0082]: “If the condition that no rejected paper sheet is present in the rejection units 61a and 61b is employed to accept the confirmation signal from the operation/display unit 59, the operator may not be able to input the confirmation signal from the operation/display unit 59 as long as the rejected paper sheets stay in the rejection units 61a and 61b. Therefore, in such an aspect, the number of banknotes in each denomination, actually stacked in the stackers 60a to 60d, may be reliably caused to match the number of banknotes in each denomination recognized by the recognizing and counting unit 55, and the number of paper sheets in each denomination to be deposited may be reliably caused to match the number of paper sheets in each denomination recognized and counted by the recognizing and counting unit 55 and stacked in the storage unit such as the stackers 60a to 60d.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to modify Folk with Asada, because they are in the same art of Automatic Teller Machines, and management of the media in Automatic Teller Machines. 
Also, as stated in Asada’s para. [0005]: “The present invention … provides a paper sheet handling system, which is capable of receiving paper sheets deposited for a new transaction, and receiving transaction data with respect to the new transaction before the handling operations in a handling unit are completed, in order to improve the work efficiency in deposit operations and the like, and a paper sheet handling method for the paper sheet handling system.”

In regards to claim 2, Folk discloses: 
2. (Original) A method according to claim 1, wherein receiving from the media terminal an indication of media items comprises receiving a total amount of media items of the same type.

(See Folk, para. [0003]: “According to some aspects, a process of automatically generating a change order may be performed. A cash handling device may determine an amount of currency available at the device. The cash handling device then may determine whether there is a shortage of currency of one or more denominations. If there is a shortage of currency, the cash handling device may automatically generate a change order to request additional currency from a financial institution.”)

In regards to claim 3, Folk discloses: 
3. (Original) A method according to claim 2, wherein the media items comprise currency and the same type comprises a denomination of that currency.

(See Folk, para. [0003]: “According to some aspects, a process of automatically generating a change order may be performed. A cash handling device may determine an amount of currency available at the device. The cash handling device then may determine whether there is a shortage of currency of one or more denominations. If there is a shortage of currency, the cash handling device may automatically generate a change order to request additional currency from a financial institution.”)

In regards to claims 4 and 5, they have been cancelled. 
In regards to claim 6, Folk discloses:
6. (Original) A method according to claim 1, wherein the condition criterion comprises the media item having a satisfactory condition.

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

In regards to claim 7, Folk discloses: 
7. (Original) A method according to claim 6, wherein the satisfactory condition comprises the media item having at least a defined minimum physical condition.

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

In regards to claim 8, Folk discloses: 
8. (Original) A method according to claim 6, wherein the condition criterion comprises the media item having an unsatisfactory condition.

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

In regards to claim 9, Folk discloses: 
9. (Original) A method according to claim 8, wherein the unsatisfactory condition comprises the media item not having at least a defined minimum physical condition.

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

In regards to claim 10, Folk discloses the following: 
10. (Original) A method according to claim 1, wherein adjusting the calculated amount of media required based on the indication of media items that fulfill the condition criterion comprises subtracting the indication of media items from the calculated amount of media where the media items have a satisfactory condition.

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

(See Folk, para. [0038]: “FIG. 5 illustrates a method of automatically generating a change order according to one or more aspects described herein. Change orders generally refer to requests for funds and may include replenishment of funds, exchange of denominations and the like. In step 501, a cash recycler (e.g., recycler 200 of FIG. 2) may determine the number of bills or coins currently stored or available.”)

In regards to claim 11, Folk discloses: 
11. (Currently Amended) A method according to claim 1, wherein the providing the executable instruction to the hardware further causes the hardware processor to perform additional operations comprising:
receiving an indication of the undispensed media remaining in the media terminal; and 
deducting the indication of undispensed media remaining in the media terminal from the calculated amount of media required.

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

(See Folk, para. [0038]: “FIG. 5 illustrates a method of automatically generating a change order according to one or more aspects described herein. Change orders generally refer to requests for funds and may include replenishment of funds, exchange of denominations and the like. In step 501, a cash recycler (e.g., recycler 200 of FIG. 2) may determine the number of bills or coins currently stored or available.”)

RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 112
New 35 USC § 112 first and second paragraph rejections have been applied, as necessitated by Applicant’s amendments to independent claim 1.  

Re: Claim Rejections - 35 USC § 101
In regards to the 35 USC § 101 rejection, the Examiner agrees with the Applicant’s arguments, and has withdrawn the rejection.  
More specifically, the Examiner holds that the independent claims are analogous to the Example 42 – Method for Transmission of Notifications When Medical Records Are Updated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
As with the Example 42, the present claims recite “receiving from the media terminal that is an Automated Teller Machine (ATM) an indication of media items present, and deposited within the media terminal, that have a condition fulfilling a condition criterion”, uses the information to perform calculations, and at the end of the calculation, “sending a replenishment indication for delivering the additional media items in the top-up media amount based on the delivery schedule.”

Re: Claim Rejections - 35 USC § 103
The 35 USC § 103 grounds of rejection presented in the previous Office action are maintained until the 35 USC 112 first paragraph and second paragraph rejections of the newly added features are resolved.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0065717 A1 to Hurwitz et al.

[0177] It should also be recognized that not all payment media taken in at the point of sale needs to be or should be deposited at the bank. A significant proportion of the money accepted at POS can be reused as till floats, payment media advances and potentially for other applications such as refilling of ATM's. In order to accommodate this, many retailers will take payment media to the back office and recount it. During this process they will identify what can be reused and what needs to be used as a bank deposit. This process could in principle be automated and/or carried out at POS. There are two aspects to automating this process. Firstly provision of the knowledge of what should be available for reuse and secondly suitable apparatus or processes to enable this.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

November 10, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
November 10, 2021